Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 14, 2014

                                        No. 04-14-00194-CV

                              DTND SIERRA INVESTMENTS, LLC,
                                         Appellant

                                                 v.

                                         COMPASS BANK,
                                            Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18326
                          Honorable John D. Gabriel, Jr., Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice


           Appellant's request for oral argument is hereby DENIED.


           It is so ORDERED on November 14, 2014.


                                                             PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court